Exhibit 10.5

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), dated as of December 27, 2010 is
made by and between Inovio Pharmaceuticals, Inc., a Delaware corporation having
offices at 1787 Sentry Parkway West, Bldg 18, Suite 400, Blue Bell PA 19422 (the
“Company”), and Peter Kies, having residence at 3657 Tierra De Dios, Escondido,
California 92025 (“Executive”).

R E C I T A L S

WHEREAS, the Company desires to employ Executive and to have the benefit of his
skills and services, and Executive desires to accept employment with the
Company, on the terms and conditions set forth herein; and

WHEREAS, as a condition to his employment by the Company, Executive agrees to
execute and shall be bound by the terms and conditions of the Proprietary
Information, Invention, and Non-Compete Agreement (the “Non-Compete Agreement”)
attached hereto as Exhibit A, and the Confidentiality and Non-Disclosure
Agreement (the “Confidentiality Agreement”), attached hereto as Exhibit B.

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and in the Non-Compete Agreement, and the
performance of each, the parties hereto, intending legally to be bound, hereby
agree as follows:

 

1. Employment; Term.

a. The Company hereby agrees to employ Executive as Chief Financial Officer, and
Executive hereby agrees to accept such employment with the Company in accordance
with the terms and conditions of this Agreement.

b. The “Term” of this Agreement shall commence on the date hereof (the
“Commencement Date”) and shall continue in effect until terminated as provided
in Section 7 below.

 

2. Position and Duties.

a. The Company agrees to employ Executive throughout the Term as Chief Financial
Officer of the Company with such responsibilities, duties and authority as are
assigned to him by the Chief Executive Officer of the Company or his designee.

b. Executive shall faithfully devote his full business/working time, attention
and energy to the business and affairs of the Company and the performance of his
duties hereunder and to use reasonable efforts to perform such responsibilities
faithfully and efficiently.

c. Without limiting the generality of the foregoing paragraph, during the Term,
upon prior written consent of the Chief Executive Officer of the Company,
Executive shall be permitted to serve on other Boards of Directors, professional
associations and otherwise be involved with any family business or trust to the
extent that, in the reasonable judgment of the Chief Executive Officer, such
other business pursuits and activity do not materially (i) interfere



--------------------------------------------------------------------------------

with Executive’s ability to discharge Executive’s duties and responsibilities to
the Company, whether or not such activity is pursued for gain, profit or other
pecuniary advantage, or (ii) cause Executive to violate any provision of the
Non-Compete Agreement or the Confidentiality Agreement.

 

3. Compensation.

a. Executive shall be entitled to receive as compensation for his employment a
base annual salary at a rate of $230,000 per annum (the “Base Salary”), which
shall be paid to Executive by the Company or any of its affiliates in accordance
with the Company’s standard payroll practices, as in effect from time to time.

b. Increases in the Base Salary shall be reviewed annually by the Company’s
Board of Directors (the “Board”) or its Compensation Committee during the Term,
and any such increases will be at the Board’s or Compensation Committee’s sole
discretion and will otherwise be consistent with the Company’s annual policies
and budget for payroll increases.

 

4. Bonus.

During the Term, Executive shall be eligible to receive an incentive cash bonus
up to the amount, based upon the criteria, and payable at such times, as may be
determined by the Board or its Compensation Committee. The amount shall be
determined by the Board or Compensation Committee, in its sole and absolute
discretion, which shall be binding and final, and shall be paid in a one-time
lump sum payment (less payroll taxes). To the extent that such cash bonus is to
be determined in light of financial performance during a specified fiscal period
and the Agreement commences on a date after the start of such fiscal period, any
cash bonus payable in respect of such fiscal period’s results may be prorated.
In addition, if the period of Executive’s employment hereunder expires before
the end of a fiscal period, and if Executive is eligible to receive a cash bonus
at such time (such eligibility being subject to the restrictions set forth in
Section 7 below), any cash bonus payable in respect of such fiscal period’s
results may be prorated. Notwithstanding the foregoing, all annual bonuses shall
be paid within two and one-half months after the close of each year.

 

5. Benefits; Stock Options.

In addition to the salary and cash bonus referred to above, Executive shall be
entitled during the Term to participate in such employee benefits plans or
programs of the Company, and shall be entitled to such other fringe benefits, as
are from time to time adopted by the Board and made available by the Company
generally to employees of Executive’s position, tenure, salary, and other
qualifications. Without limiting the generality of the foregoing, Executive
shall be eligible for such awards and benefits, if any, under the Company’s
employee benefits plans or programs as shall be granted to Executive in the sole
discretion of the Board or its Compensation Committee and as shall be provided
pursuant to the terms of the plans or programs. Executive acknowledges and
agrees that the Company does not guarantee the adoption or continuance of any
particular employee benefits plan or program or other fringe benefits during the
Term, and participation by Executive in any such plan or program shall be
subject to the rules and regulations applicable thereto.

 

2



--------------------------------------------------------------------------------

6. Expenses.

The Company will reimburse Executive, in accordance with the practices in effect
from time to time for other officers or staff personnel of the Company, for all
reasonable and necessary business and traveling expenses and other disbursements
incurred by Executive for or on behalf of the Company in the performance of
Executive’s duties hereunder, upon presentation by Executive to the Company of
appropriate vouchers and supporting documentation.

 

7. Termination.

Executive’s employment by the Company pursuant hereto is subject to termination
as follows:

a. Death or Disability. Executive’s employment shall be deemed to terminate
automatically on the date of Executive’s death, and the Company may by written
notice to Executive terminate Executive’s employment on account of his Total
Disability effective as of the date of such notice. For purposes hereof,
Executive shall be deemed to experience a “Total Disability” if Executive is
considered totally disabled under any group disability plan maintained by the
Company and in effect at that time, or in the absence of any such plan,
Executive shall be deemed to experience a Total Disability if he shall have been
unable to perform his duties hereunder on a full-time basis for 90 consecutive
days or longer, or for shorter periods aggregating 120 days in any 360-day
period. In the event of any dispute under this Section 7(a), Executive shall
submit to a physical examination by a licensed physician mutually satisfactory
to the Company and Executive, the cost of such examination to be paid by the
Company, and the determination of such physician shall be determinative. In the
case of a Total Disability, until the Company shall have terminated Executive’s
employment hereunder in accordance with the foregoing, Executive shall be
entitled to receive compensation provided for herein notwithstanding any such
Total Disability. In the event of the termination of Executive’s employment on
account of his death or Total Disability, neither Executive nor his personal
representative will have any rights or claims against the Company under this
Agreement except as follows:

(i) Executive (or his estate or representative, as applicable) shall be paid
(A) any unpaid portion of his Base Salary computed on a pro rata basis through
the date of his termination and (B) any unreimbursed expenses;

(ii) All other of Executive’s accrued but unpaid rights shall be as determined
under any incentive compensation, stock option, retirement, employee welfare or
other employee benefits plan or program of the Company in which Executive is
then participating at the time of his termination; and

(iii) in the case of Executive’s Total Disability only, (A) the Company shall
continue Executive’s medical benefits coverage existing at the time of his
termination for as long as permissible under the Company’s health benefits
policies (not to exceed 60 days) and the Company further agrees to pay
Executive’s COBRA premiums for six months thereafter, with such premiums to
provide for coverage at the same level and subject to the same terms and
conditions (including, without limitation, any applicable co-pay obligations of
Executive, but

 

3



--------------------------------------------------------------------------------

excluding any applicable tax consequences for Executive) as in effect for
Executive at the time of termination, and (B) Executive shall further receive a
lump-sum payment, within 30 days after the effective date of termination, equal
to the aggregate amount of Executive’s Base Salary as in effect immediately
prior to such termination that would be payable over a period of six months
following the effective date of such termination.

b. Involuntary Termination for Cause. In the event the Company terminates
Executive’s employment for Cause (as such term is defined below), such
termination shall be effective immediately upon notice thereof, in which case
Executive will have no rights or claims against the Company under this Agreement
except as follows:

(i) Executive shall be paid (A) any unpaid portion of his Base Salary computed
on a pro rata basis through the date of his termination and (B) any unreimbursed
expenses; and

(ii) All other of Executive’s accrued but unpaid rights shall be as determined
under any incentive compensation, stock option, retirement, employee welfare or
other employee benefits plan and program of the Company in which Executive is
then participating at the time of his termination.

“Cause” shall mean: (1) conviction of Executive of any felony; (2) participation
by Executive in any fraud or act of dishonesty against the Company; (3) material
violation by Executive of (i) any contract between the Company and Executive, or
(ii) any statutory, contractual or common law duty of Executive to the Company;
(4) conduct of Executive that, based upon a good faith and reasonable factual
investigation and determination by the Board, demonstrates Executive’s gross
unfitness to serve; or (5) the continued, willful refusal or failure by
Executive to perform any material duties reasonably requested by the Board or
the Chief Executive Officer.

c. Involuntary Termination Without Cause. The Company may terminate Executive’s
employment, other than on account of death, Total Disability or for Cause, on 30
days’ prior written notice, in which case Executive will have no rights or
claims against the Company under this Agreement except as follows:

(i) Executive (or his estate or representative, as applicable) shall be paid
(A) any unpaid portion of his Base Salary computed on a pro rata basis through
the date of his termination, and (B) any unreimbursed expenses;

(ii) All other of Executive’s accrued but unpaid rights shall be as determined
under any incentive compensation, stock option, retirement, employee welfare or
other employee benefits plan and program of the Company in which Executive is
then participating at the time of his termination;

(iii) Executive shall receive severance payments in the form of monthly payments
of Executive’s Base Salary (as in effect immediately prior to such termination)
for a period of twelve months following the effective date of such termination;
and

 

4



--------------------------------------------------------------------------------

(iv) The Company shall pay Executive’s COBRA premiums for twelve months
thereafter, with such premiums to provide for coverage at substantially the same
level and subject to the same terms and conditions (including, without
limitation, any applicable co-pay obligations of Executive, but excluding any
applicable tax consequences for Executive) as in effect for Executive at the
time of termination.

d. Voluntary Termination For Good Reason. Executive may terminate his employment
for good reason (“Termination For Good Reason”) by providing 30 days’ prior
written notice to the Company of a breach constituting Good Reason, which notice
shall be provided within 45 days after the initial existence of the breach, and
further provided that such breach is not cured in all material respects to the
reasonable satisfaction of Executive within 30 days after such notice. In the
event of Termination for Good Reason, Executive shall be entitled to receive the
payments and other rights provided in Section 7(c) hereof. For purposes of this
Agreement, termination for “Good Reason” shall mean voluntary termination by
Executive of his employment with the Company based on one of the following
events:

(i) the material diminution in Executive’s position, title, responsibilities or
authority from those in effect at the Commencement Date; provided, however, that
a material diminution shall not be deemed to have occurred upon a change of
control of the Company solely by virtue of the Company’s having been acquired
and made part of a larger organization;

(ii) a relocation of Executive’s principal executive offices more than fifty
miles from its location at the Commencement Date; or

(iii) the breach by the Company of any of its material obligations under this
Agreement;

e. Other Voluntary Termination. Executive may otherwise terminate his employment
without Good Reason upon 30 days’ prior written notice to the Company, in which
case Executive (or his estate or representative, as applicable) shall be paid
(A) any unpaid portion of his Base Salary on a pro rata basis through the date
of the termination, and (B) any unreimbursed expenses.

f. Section 409A. The Base Salary continuation set forth in Sections 7 (a),
(c) and (d) hereof shall be intended to satisfy either (i) the safe harbor set
forth in the regulations issued under Section 409A (as defined below) of the
Internal Revenue Code of 1986, as amended (the “Code”) (Treas. Regs.
1.409A-1(n)(2)(ii)), or (ii) be treated as a Short-term Deferral as that term is
defined under Section 409A (Treas. Regs. 1.409A-1(b)(4)). To the extent that
such continuation payments exceed the applicable safe harbor amount or do not
constitute a Short-term Deferral, the excess amount shall be treated as deferred
compensation under Section 409A and as such shall be payable pursuant to the
following schedule: such excess amount shall be paid via standard payroll in
periodic installments in accordance with the Company’s usual practice for its
senior executives.

Notwithstanding any provision in this Agreement to the contrary, in the event
that Executive is a “specified employee” as defined in Section 409A, any
continuation payment, continuation benefits or other amounts payable under this
Agreement that would be subject to the

 

5



--------------------------------------------------------------------------------

special rule regarding payments to “specified employees” under
Section 409A(a)(2)(B) of the Code shall not be paid before the expiration of a
period of six months following the date of Executive’s termination of employment
or before the date of Executive’s death, if earlier.

g. Forfeiture of Rights. In the event that, subsequent to the termination of
Executive’s employment hereunder, Executive breaches any of the provisions of
the Non-Compete Agreement or Confidentiality Agreement in any material respect,
all payments and benefits to which Executive may otherwise have been entitled to
pursuant to this Section 7 hereof shall immediately terminate and be forfeited.

h. Release. Executive shall not be entitled to any compensation under this
Section 7 unless Executive executes and delivers to the Company a Separation of
Employment Agreement and General Release (the “Release”) in form and substance
satisfactory to the Company, by which Executive releases the Company from any
obligations and liabilities of any type whatsoever, except for the Company’s
obligation to provide the compensation and benefits specified in this Section 7.
The parties hereto acknowledge that the payments to be provided under this
Section 7 are to be provided in consideration for the Release.

 

8. Remedies.

In addition to other remedies provided by law or equity, upon a breach by
Executive of any of the covenants contained herein, in the Non-Compete Agreement
or in the Confidentiality Agreement, the Company shall be entitled to have a
court of competent jurisdiction enter an injunction against Executive enjoining
Executive and prohibiting any further breach of the covenants contained herein.
Executive acknowledges that a breach or threatened breach by Executive of the
provisions of this Agreement will cause irreparable damage to the Company
because Executive’s services to be performed hereunder are of a unique, special
and extraordinary character. Thus, the Company shall be entitled to injunctive
relief without the necessity of proving actual damages and the Company shall not
be required to post a bond or other security in support of such injunctive
relief.

 

9. Arbitration.

Any claim, dispute or controversy arising out of or in connection with
Executive’s employment by the Company, his separation from the Company, this
Agreement, or any breach thereof, shall be arbitrated by the parties before a
sole neutral arbitrator (who shall have substantial experience in the
pharmaceutical and life sciences industry) conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect. The claims subject to mandatory
arbitration under the terms of this agreement include, but are not limited to,
claims that have been or could be asserted under: (a) the common law of the
State of California; (b) the California Labor Code; (c) Title VII of the Civil
Rights act of 1964, as amended, 42 U.S.C. § 2000e et seq.; (d) the California
Fair Employment and Housing Act, Cal. Govt. Code § 12900 et seq.; (e) the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), as amended, 26
U.S.C. § 4980B; (f) the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621 et seq., including the Older Workers Benefit Protection
Act; (g) the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. § 1001 et seq.; (h) the Civil Rights Act of 1866, as amended, 42

 

6



--------------------------------------------------------------------------------

U.S.C. § 1981 et seq.; (i) the Fair Labor Standards Act, 29 U.S.C. § 201 et
seq.; (j) the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;
(k) the Civil Rights Act of 1991, Public Law 102-166 (105 Stat. 1071); (l) the
Wage Orders of the California Industrial Welfare Commission; (m) any other
federal, state or local law, constitution, regulation, ordinance, decision or
common law claim concerning employment discrimination or termination of
employment; (n) any and all claims for personal injury, emotional distress,
libel, slander, defamation, and other physical, economic, or emotional injury;
and (o) all claims for attorney’s fees and costs.

The arbitrator shall have the authority to order discovery sufficient for both
parties to adequately arbitrate any and all claim(s) and defense(s) at issue.
Such discovery shall include access to relevant documents and witnesses but
shall not have the authority to add to, detract from or modify any provision
hereof nor to award damages or other remedies not otherwise available under
statute(s), contract(s) or common law relevant to the claim(s) and defense(s) at
issue. Following the close of all evidence at the conclusion of the arbitration
hearing, the neutral arbitrator shall issue a written award that reveals his or
her essential findings and conclusions. The neutral arbitrator’s decision shall
be final and binding. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction. The direct expense of any arbitration proceeding
shall be borne by the Company. Each party shall bear its own attorneys’ fees
unless such fees are awarded as a measure of damages under the applicable
contract or statute at issue. Such arbitration hearing shall take place in
Montgomery County, Pennsylvania at a location and date mutually agreeable to the
parties. The parties hereto consent to the jurisdiction of the state and federal
courts located in the Commonwealth of Pennsylvania with respect to any action
arising under this Agreement. Notwithstanding the foregoing, the Company shall
be entitled to seek injunctive or other equitable relief, as contemplated by
Section 8 hereof, from any court of competent jurisdiction, without the need to
resort to arbitration.

 

10. Assignment; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of Executive) and permitted
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred to the successor of the Company or its business
if the assignee or transferee assumes all of the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. If any such successor of the Company or its business does
not agree to so assume such liabilities, obligations and duties, Executive may
immediately resign, which shall be deemed a Termination For Good Reason under
the provisions of this Agreement. No rights or obligations of Executive under
this Agreement may be assigned or transferred by Executive other than
Executive’s rights to compensation and benefits, which may be transferred only
by will or operation of law, except as otherwise specifically provided or
permitted hereunder.

 

11. Notice.

Any notice which a party is required or may desire to give pursuant to this
Agreement shall be given in writing by personal delivery, by facsimile
transmission, by registered or

 

7



--------------------------------------------------------------------------------

certified mail, return receipt requested, postage prepaid, or by overnight
courier, at the following addresses:

If to the Company:

Inovio Pharmaceuticals, Inc.

1787 Sentry Parkway West

Building 18, Suite 400

Blue Bell, PA 19422

Attention: Chief Executive Officer

If to Executive:

Peter Kies

3657 Tierra De Dios

Escondido, California 92025

Any notice personally delivered shall be deemed received when given, or if given
by facsimile or overnight courier shall be deemed received on the next business
day and any notice mailed shall be deemed received on the third business day
thereafter.

 

12. Entire Agreement.

This Agreement and the Non-Compete Agreement (Exhibit A) and the Confidentiality
Agreement (Exhibit B) constitute the complete agreements and understandings
between the Company and Executive concerning Executive’s employment by the
Company, and supersede any and all previous agreements or understandings
concerning such employment, whether written or oral, between Executive and the
Company.

 

13. Modification.

This Agreement may not be waived, amended or modified without the express
written consent of the party against whom enforcement of such Agreement is
sought.

 

14. Waiver.

Except as set forth herein, no delay or omission to exercise any right, power or
remedy accruing to any party shall impair any such right, power or remedy or
shall be construed to be a waiver of or an acquiescence to any breach hereof. No
waiver by either party of any breach by the other party of any condition or
provision contained in this Agreement to be performed by such other party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by
Executive and the Chief Executive Officer or other duly authorized officer of
the Company.

 

17. Section 409A.

It is intended that this Agreement be drafted and administered in compliance
with section 409A of the Code, including, but not limited to, any future
amendments to Code section 409A,

 

8



--------------------------------------------------------------------------------

and any other Internal Revenue Service or other governmental rulings or
interpretations (collectively, “Section 409A”) issued pursuant to Section 409A
so as not to subject Executive to payment of interest or any additional tax
under Section 409A. The parties intend for any payments under this Agreement to
either satisfy the requirements of Section 409A or to be exempt from the
application of Section 409A, and this Agreement shall be construed and
interpreted accordingly. In furtherance thereof, if payment or provision of any
amount or benefit hereunder that is subject to Section 409A at the time
specified herein would subject such amount or benefit to any additional tax
under Section 409A, the payment or provision of such amount or benefit shall be
postponed to the earliest commencement date on which the payment or provision of
such amount or benefit could be made without incurring such additional tax. In
addition, to the extent that any Internal Revenue Service guidance issued under
Section 409A would result in Executive being subject to the payment of interest
or any additional tax under Section 409A, the parties agree, to the extent
reasonably possible, to amend this Agreement in order to avoid the imposition of
any such interest or additional tax under Section 409A, which amendment shall
have the minimum economic effect necessary to the Executive and shall not result
in any additional cost to the Company, unless it agrees otherwise to incur such
cost, and shall be reasonably determined in good faith by the Company and
Executive.

 

18. Invalidity of Any Provision.

If any portion of this Agreement is held invalid or inoperative, the other
portions of this Agreement shall be deemed valid and operative and, so far as is
reasonable and permitted by the law, effect shall be given to the intent
manifested by the portion held invalid or inoperative.

 

19. Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without regard to the principles of conflict
of laws thereof.

 

20. Counterparts.

This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.

 

21. Headings.

The Section headings contained in this Agreement are for reference purposes only
and will not affect in any way the meaning or interpretation of this Agreement.

 

22. Binding Effect.

The provisions of this Agreement will be binding upon, and will inure to the
benefit of, the respective heirs, legal representatives and successors of the
parties thereto.

[SIGNATURES ON FOLLOWING PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

INOVIO PHARMACEUTICALS, INC. By:  

/s/ J. Joseph Kim, Ph.D.

  Name: J. Joseph Kim, Ph.D.   Title: President and CEO Date:   12/27/10
EXECUTIVE

/s/ Peter Kies

Name:   Peter Kies Date:   12/27/10

 

10